Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11 and 13-17 of U.S. Patent No. 10,996,918 in view of U.S. Publication No. 2011/0013786 (“Odom et al.”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the instant application are recited by the patented claims. For example claims 1 and 2 in the instant application map to claim 1 of the patent and claims 3-6 of the instant application map to claims 2-5 of the patent respectively. Similarly the method claims 7-12 and non-transitory computer readable medium claims 13-18 of the instant application map to claims 7-11 and 13-17 of the patent, respectively.
When claims in the pending application are broader than the ones in the patent,  the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for: 
the plurality of active speaker channels being displayed by the output display in a plurality of rows of speaker channel graphical elements, the output display being further operable to display a speaker channel status summary together with the speaker channel graphical elements, the speaker channel status summary including symbols representing a state of each of the plurality of speaker channels, the speaker channel status summary including a plurality of rows of graphical elements corresponding to the plurality of rows of speaker channel graphical elements
wherein the output display is further operable to display a first solo channel volume control in response to the selecting of the first solo button icon and a second solo channel volume control in response to the selecting of the second solo button icon.
Therefore, claim 1 of the pending application is broader than claim 1 of the patent.
	However, the limitations of a turret device which outputs an interface for displaying speaker channel status and volume control are known in the art. For example Odom et al. discloses in para. [0016] and FIGS. 1, 1A and 1B illustrate an exemplary mixing board of an audio mixer according to an embodiment of the invention. The mixing board is configured to process sixteen input signals. Each of the sixteen input signals is routed through respective audio channels with adjustable frequency and gain. It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Odom et al. with the instant invention to arrive at the patented claim for the advantage of visual indicators dynamically displaying a characteristic of each of the respective input channels in the first mode and a value of the signal processing functions operating upon the selected input channel in the second mode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0241340 (“Seligman et al.”) in view of Studio Comm for Surround User Guide, hereinafter “Studio Comm”.
Regarding claims 1, 7 and 13, Seligman et al. discloses a turret device (soft-turret 204A), a method and a non- transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform the method comprising: 
	at least one microphone ([0008]);
at least one speaker ([0008]);
at least one processor operable to aggregate active speaker channels; and an output display, the active speaker channels being displayed by the output display in a plurality of rows of speaker channel graphical elements ([0030] user 202 can manipulate one or more open communication lines using an interface 204B on soft -turret 204A. Through the interface 204B, the user 202 can activate the communication lines, deactivate the communication lines, manage the communication lines, organize the communication lines, and/or interact with the callees, for example rows communication line graphical elements representing channels in display 204B);
	an input interface communicatively coupled to the at least one processor and operable to receive a selection of a solo speaker channel representing the active speaker channels channel by selecting of a first of the solo button icons and further operable to receive a selection of a second solo speaker channel by selecting a second of the solo button icons representing a second of the active speaker channels (Fig. 3, task 304, receiving a selection of a graphical element from the first user, the selection indicating a selected device associated with a respective user).
	Seligman et al. discloses ([0044]) a function offered by the user interface can allow a user to select open communication lines, and based on the selection, the system can monitor the open communication lines. Monitoring open communication lines can include playing the audio from the lines such that the user can hear audio from multiple lines at once. For example, a user can select multiple active rooms in a virtual building such that the user can listen to the conversations in each room. Additionally, the method includes, Fig. 3 task 306, based on the selection, manipulating a corresponding 
	However, Seligman et al. does not specify the at least one processor operable, in response to the selecting of the first solo button icon, to set an audio level of the first solo speaker channel at at least one of the at least one speaker and to attenuate an audio level at at least one of the at least one speaker of at least first and second non-solo speaker channels of the active speaker channels, and further operable, in response to the selecting of the second solo button icon, to set an audio level at at least one of the at least one speaker of the second solo speaker channel and to attenuate an audio level at at least one of the at least one speaker of at least the first and a third non-solo speaker channels of the active speaker channels.
	In a similar field of endeavor, Studio Comm discloses also a multi-channel audio controller. The control console is the command center residing at an operator’s location and allows fingertip selection of all monitoring functions (page 5). Studio Comm discloses in response to the selecting of the first solo button icon, to set an audio level of the first solo speaker channel and to attenuate an audio level of at least first and second non-solo speaker channels of the plurality of active speaker channels and further operable, in response to the selecting of the second solo button icon, to set an audio level of the second solo speaker channel and to attenuate an audio level of at least the first and a third non-solo speaker channels of the plurality of active speaker channels” (page 7, on the central controller panel a channel mute/solo section provides individual channel control for setting the channel in a mute or solo operating mode. A special solo mode is also provided, called channel pop solo, which offers a unique aid in monitoring audio material. Channel pop solo allows the level of a single channel to be raised while the level of the other channels is reduced. The amount of level Increase—the “pop”— as well as the amount of attenuation can be configured to meet the needs of specific applications).

	Studio Comm further discloses in the configuration mode, two parameters can be configured that set how the channel pop solo function will impact audio levels. The up offset level sets the amount of increase (gain) that a channel will experience when it is soloed in the channel pop solo mode. The down offset level sets the amount of decrease (attenuation) the non-soloed channels experience when a channel is active in the channel pop solo mode (page 17).

Regarding claims 3, 9 and 15, the above combination discloses the turret device further comprising: a memory operable to store a non-solo speaker channel audio level offset value, wherein in response to the selection of the first solo speaker channel, the at least one processor attenuates one of the first and second non-solo speaker channels based on the non-solo speaker channel audio level offset value (Studio Comm, page 17 and page 25, in the configuration mode, two parameters can be configured that set how the channel pop solo function will impact audio levels. The up offset level sets the amount of increase (gain) that a channel will experience when it is soloed in the channel pop solo mode. The down offset level sets the amount of decrease (attenuation) the non-soloed channels experience when a channel is active in the channel pop solo mode).

Regarding claims 4, 10, and 16, the above combination discloses the turret device further comprising: a memory operable to store a non-solo audio level configuration setting value corresponding to one of the 

Regarding claims 5, 11 and 17, the above combination discloses the display operable to wherein each of the solo button icons indicates a solo mode state of a corresponding one of the active speaker channels, wherein the at least one processor causes the solo button icon to change to a different icon based on the solo mode state of each one of the active speaker channels, correspondingly (Seligman, [0037] The system 100 can represent other elements in the user interface, such as users or companies associated with the communication lines, with photos, text, icons, etc. When an activity or status associated with the open communication line changes, the system 100 can update one or more graphical elements to reflect the change. For example, when a particular open communication line changes from available to busy, a color, text or icon can change indicating the line is unavailable. In another example, when a user associated with the open communication line changes, the system 100 can update the graphical element representing the user, such as a photo or user profile.).

s 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0241340 (“Seligman et al.”) in view of Studio Comm for Surround User Guide, hereinafter “Studio Comm” and further in view of U.S. Publication No. 2013/0019199 ("Ko et al.”).

Regarding claims 6, 13 and 20, the above combination discloses a touch screen interface (Seligman [0005]) but does not specify receiving a selection of one of the solo button icons for a predetermined time; and after the predetermined time, displaying a solo channel volume control on the output display.
	However methods of adjusting volume levels on touch screen interfaces are well-known in the art. For example, Ko et al. discloses a system for controlling volume with touch sensitive display. [0069] Fig. 5. In addition, while it has been described that the volume control function is executed by the second drag pattern in an embodiment of the present invention, the second drag pattern may be replaced with any other pattern. Specifically, upon receipt of a fourth drag pattern, the portable terminal may execute the volume control function. The fourth drag pattern may be drawn by touching the sound on/off icon and dragging the touch upward and then to the left up to the center of the hold screen.
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seligman et al. in view of Studio Comm to make volume adjustments by depressing a specific button to cause a volume control display as disclosed by Ko et al. because the substation of one method for another would yield predictable results without the need to exercise any inventive activity.  




Allowable Subject Matter
Claims 2, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not specify 
“wherein, in response to the selecting of the first solo button icon, the audio level at at least one of the at least one speaker for the first solo speaker channel remains unchanged and the audio level at at least one of the at least one speaker for the first non-solo speaker channel attenuates to a first attenuation level and the audio level at at least one of the at least one speaker for the second non-solo speaker channel attenuates to a second attenuation level that is different from the first attenuation level such that each of the first and second non-solo speaker channels remains audible at at least one of the at least one speaker; and 
wherein, in response to the selecting of the second solo button icon, the audio level at at least one of the at least one speaker for the second solo speaker channel remains unchanged and the audio level at at least one of the at least one speaker for each of the at least first and third non-solo speaker channels attenuates by a predetermined level such that each of the first and third non-solo speaker channels remains audible at at least one of the at least one speaker.” 
in combination with all other limitations in the claims as defined by Applicant.
Claims 8 and 14 recite similar limitations and are allowable for the same reasons discussed with respect to claim 2.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652